Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2020

                                  No. 04-19-00846-CV

                                 Nori Alvarez BAKER,
                                       Appellant

                                            v.

                               ORANGE PANDA, LLC,
                                    Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI08249
                   The Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on February 7, 2020.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court